Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/03/2022 has been entered. Claims 1-20 remain pending in this application. Claims 1, 14, and 17-19 have been amended. Applicant's amendments to the claims have overcome each and every objection and 35 USC 101 rejection set forth in the Non-Final Office Action mailed 11/03/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 20190391250 A1), hereinafter Cohen, in view of Zaidi (WO 2021003440 A1), hereinafter Zaidi, in further view of Schat (US 20200031312 A1), hereinafter Schat.

Regarding claim 1, Cohen, as shown below, discloses a computer comprising the following limitations:
receive radar data from a radar sensor of a vehicle (See at least Fig. 1, 3, 302, 318, 320, [0009] “For example, in implementations described herein, point clustering techniques may be used to identify objects in sensor data, such as radar data, and/or disambiguation techniques may be used to determine a velocity of those objects. Although many systems may benefit from the techniques described herein, an example system that implements the clustering techniques and/or the disambiguation techniques may include an autonomous vehicle having multiple sensors”); and 
after demarcating the zone of coverage, in response to detecting a newly present object in the zone of coverage, instruct the radar sensor to adjust a scanning rate of the radar sensor based on a distance of the newly present object from the radar sensor (See at least [0020] “For example, the radar sensors 108, 110 may emit pulses of radio energy at predetermined (and in some instances, configurable) intervals. In some implementations, the intervals may be configurable, e.g., to promote enhanced detection of objects at relatively far distances or relatively close distances”).

Cohen does not explicitly disclose demarcate a zone of coverage of the radar sensor, the zone of coverage having an area based on a number of objects indicated by the radar data. However, Zaidi, in the same or in a similar field of endeavor, discloses:
demarcate a zone of coverage of the radar sensor, the zone of coverage having an area based on a number of objects indicated by the radar data (See at least Fig. 7, [0013] “The dynamic control is implemented with processing engines which upon identifying objects in the vehicle’s FoV, inform the beam steering radar where to steer its beams and focus on the areas and objects of interest by adjusting its radar scan parameters”); 

Furthermore, it would have been obvious to one skilled in the art, before the effective filing
date of the claimed invention, to modify the vehicle radar system disclosed by Cohen with the beam steering system disclosed by Zaidi. One would have been motivated to do so in order to observe a zone without wasting scanning cycles, thereby more efficiently processing an area (See at least [0013] “The beam steering radar can steer to a desired angle and then scan around that angle to detect objects in the area of interest without wasting any processing or scanning cycles illuminating areas with no valid objects”).

The combination of Cohen and Zaidi does not explicitly disclose the step only occurs when the vehicle is turned off. However, Schat, in the same or in a similar field of endeavor, discloses:
the step only occurs when the vehicle is turned off (See at least [0026] “The processing circuitry can be activated for detecting the occurrence of the tow-away in response to an indication of a vehicle alert condition, such as the vehicle being turned off and/or parked.” Schat discloses operation of radar sensors when a host vehicle is powered off.); 

Furthermore, it would have been obvious to one skilled in the art, before the effective filing
date of the claimed invention, to modify the vehicle radar system disclosed by Cohen with the beam steering system disclosed by Zaidi with the vehicle power system disclosed by Schat. One would have been motivated to do so in order to observe advantageously enable a cost and energy efficient solution for  monitoring a vehicle’s surroundings (See at least [0022] “The sensor system can include a radar system that is commonly used in vehicles.”, [0024] “[0024] In various related and more specific embodiments, the power consumption caused by use of the vehicle radar system can be reduced by one or more measures. For example, the energy consumption can be reduced by periodically activating the vehicle radar system when the vehicle is turned off”).

Regarding claim 2, the combination of Cohen, Zaidi, and Schat as shown in the rejection above, discloses all of the limitations of claim 1. Cohen does not disclose the area of the zone of coverage has an inverse relationship with the number of objects indicated by the radar data. However, Zaidi further discloses the area of the zone of coverage has an inverse relationship with the number of objects indicated by the radar data (See at least [0013] “The dynamic control is implemented with processing engines which upon identifying objects in the vehicle’s FoV, inform the beam steering radar where to steer its beams and focus on the areas and objects of interest by adjusting its radar scan parameters” [0037] “In a selective scanning mode, the radar 300 scans around an area of interest by steering to a desired angle and then scanning around that angle. This ensures the radar 300 is to detect objects in the area of interest without wasting any processing or scanning cycles illuminating areas with no valid objects.” Zaidi discloses an increased focus on areas of coverage of the radar beam that shift from a general scanning to narrow focus. The inverse relationship occurs upon the initial shift to a selective scanning mode). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the vehicle radar system disclosed by Cohen with the power system discloses by Schat with the beam steering system disclosed by Zaidi. One would have been motivated to do so in order to observe a zone without wasting scanning cycles, thereby more efficiently processing an area (See at least [0013] “The beam steering radar can steer to a desired angle and then scan around that angle to detect objects in the area of interest without wasting any processing or scanning cycles illuminating areas with no valid objects”).

Regarding claim 16, the combination of Cohen, Zaidi, and Schat, as shown above, discloses all the limitations of claim 1. Cohen does not explicitly disclose the radar sensor is a first radar sensor, and the instructions further include instructions to receive radar data from a second radar sensor, demarcate a zone of coverage of the second radar sensor, the zone of coverage of the second radar sensor having an area based on a number of objects indicated by the radar data from the second radar, the zone of coverage of the second radar sensor being different than the zone of coverage of the first radar sensor. However, Zaidi, in the same or in a similar field of endeavor, discloses the radar sensor is a first radar sensor, and the instructions further include instructions to receive radar data from a second radar sensor, demarcate a zone of coverage of the second radar sensor, the zone of coverage of the second radar sensor having an area based on a number of objects indicated by the radar data from the second radar (See at least [0013] “The beam steering radar incorporates at least one beam steering antenna that is dynamically controlled such as to change its electrical or electromagnetic configuration to enable beam steering…. The dynamic control is implemented with processing engines which upon identifying objects in the vehicle’s FoV, inform the beam steering radar where to steer its beams and focus on the areas and objects of interest by adjusting its radar scan parameters” Claim 1 “a second scan of a second FoV different from the first FoV with a second chirp slope different from the first chirp slope in a second RF signal”), the zone of coverage of the second radar sensor being different than the zone of coverage of the first radar sensor (See at least Claim 1 “a second scan of a second FoV different from the first FoV with a second chirp slope different from the first chirp slope in a second RF signal”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the vehicle radar system disclosed by Cohen with the power system discloses by Schat with the beam steering system disclosed by Zaidi. One would have been motivated to do so in order to observe a zone without wasting scanning cycles, thereby more efficiently processing an area (See at least [0013] “The beam steering radar can steer to a desired angle and then scan around that angle to detect objects in the area of interest without wasting any processing or scanning cycles illuminating areas with no valid objects”).

Regarding claim 19, applicant recites limitations of the same or substantially the same scope as claim 1.  Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 1, shown above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen, in view of Zaidi, in further view of Schat, in further view of Gunderson (US 20050073433 A1), hereinafter Gunderson.

Regarding claim 3, the combination of Cohen, Zaidi, and Schat, as shown above, discloses all the limitations of claim 1. The combination of Cohen, Zaidi, and Schat does not explicitly disclose the scanning rate has an inverse relationship with the distance. However, Gunderson, in the same or in a similar field of endeavor, discloses the scanning rate has an inverse relationship with the distance (See at least Claim 13 “wherein the control module includes measurement circuitry used to measure the first and second return signals and automatic scan rate control used to increase a rate of updating a distance measurement when a distance to the nearest object drops below 10 feet” Gunderson discloses an increase in scan rate at as the distance measurement drops below a threshold). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the vehicle radar system disclosed by Cohen with the beam steering system disclosed by Zaidi with the power system discloses by Schat with the rate update system disclosed by Gunderson. One would have been motivated to do so in order to make a precise distance measurement determination (See at least [0060] “Examples of these measurements are shown in FIG. 4a-c and 5a-c. In contrast to other approaches, this triangulation procedure makes system 10 a precision distance measuring system”).

Claims 4, 6-10, 12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, in view of Zaidi, in further view of Schat, in further view of Brisimitzakis (US 20170160392 A1), hereinafter Brisimitzakis.

Regarding claim 4, the combination of Cohen, Zaidi, and Schat, as shown above, discloses all the limitations of claim 1. The combination of Cohen, Zaidi, and Schat does not explicitly disclose the zone of coverage is a first zone of coverage, the radar sensor has a second zone of coverage, and the instructions further include instructions to, in response to receiving data from the radar sensor indicating that the newly present object is in the second zone of coverage, turn on a camera. However, Brisimitzakis, in the same or in a similar field of endeavor, discloses the zone of coverage is a first zone of coverage, the radar sensor has a second zone of coverage, and the instructions further include instructions to, in response to receiving data from the radar sensor indicating that the newly present object is in the second zone of coverage, turn on a camera (See at least Fig. 5, [0106] “In various embodiments, processor 352 may execute instructions stored in target tracking module 371 to cause communication unit 352 to issue commands to camera 358 when certain trigger conditions are met, resulting in radar unit 308 activating or powering on camera 358, capturing video data, analyzing the video data, and/or transmitting the video data”, [0109] “Therefore, the velocity of one or more targets as indicated by the radar sensor signals may be tracked over time as a result of processor 352 executing instructions stored in sensor processing module 367, as discussed above. This tracked velocity information may also be used as the basis of one or more trigger conditions.” Brisimitzakis discloses turning on a camera as a result of a trigger condition. There are various trigger conditions outlined by Brisimitzakis, including using the velocity of a radar detected objected). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the vehicle radar system disclosed by Cohen with the beam steering system disclosed by Zaidi with the power system discloses by Schat with the camera power system disclosed by Brisimitzakis. One would have been motivated to do so in order to improve the awareness of the user to detected targets (See at least [0008] “In this manner, the cyclist has improved situational awareness to ride the bicycle using information relating to the detected target, which may be in front of the cyclist, behind the cyclist, or to the left or right side of the cyclist”)

Regarding claim 6, the combination of Cohen, Zaidi, and Brisimitzakis as shown above, discloses all the limitations of claims 1 and 4. The combination of Cohen, Zaidi, and Schat does not explicitly disclose the instructions further include instructions to, after turning on the camera, record image data from the camera. However, Brisimitzakis, in the same or in a similar field of endeavor, discloses the instructions further include instructions to, after turning on the camera, record image data from the camera (See at least Fig. 5, 510, [0089] “Camera 358 may include any suitable combination of hardware and/or software such as image sensors, optical stabilizers, image buffers, frame buffers, charge-coupled devices (CCDs), complementary metal oxide semiconductor (CMOS) devices, etc., to facilitate this functionality. Camera 358 may store the image and/or video data to any suitable portion of memory unit 364, which may be stored in a “rolling buffer” format such that stored data is overwritten periodically, such as every 15 minutes, every hour, etc., unless a user intervenes (e.g., by powering down radar unit 308 or indicating that video recording should be stopped using any suitable interactive techniques”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the vehicle radar system disclosed by Cohen with the beam steering system disclosed by Zaidi with the power system discloses by Schat with the camera power system disclosed by Brisimitzakis. One would have been motivated to do so in order to improve the awareness of the user to detected targets (See at least [0008] “In this manner, the cyclist has improved situational awareness to ride the bicycle using information relating to the detected target, which may be in front of the cyclist, behind the cyclist, or to the left or right side of the cyclist”)

Regarding claim 7, the combination of Cohen, Zaidi, Schat, and Brisimitzakis as shown above, discloses all the limitations of claims 1, 4, and 6. The combination of Cohen, Zaidi, and Schat does not explicitly disclose the instructions further include instructions to, upon determining that a previously present object is being removed from within the second zone of coverage based on the image data from the camera, store the image data. However, Brisimitzakis, in the same or in a similar field of endeavor, discloses the instructions further include instructions to, upon determining that a previously present object is being removed from within the second zone of coverage based on the image data from the camera, store the image data (See at least [0113] “In the event that relative velocity of the target resumes above a threshold relative velocity (or another trigger condition is no longer satisfied), then radar unit 308 may switch back to analyzing the radar sensor signals to determine the relative velocity and location of one or more targets and/or cause camera 358 to power down or otherwise stop capturing, storing, and/or transmitting video.”[0111] “As an additional example, the history or “trend” of a target's tracked velocity and/or location may also be used as the basis for one or more trigger conditions. That is, processor 352 may analyze radar sensor signals over a period of time to track the location and/or velocity of one or more targets in the sensor field. As discussed above, embodiments enable a user to determine whether the previously identified target 204 passed bicycle 202 or turned onto another road (or is otherwise not present) or whether the previously identified target 204 is now traveling directly behind the user”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the vehicle radar system disclosed by Cohen with the beam steering system disclosed by Zaidi with the power system discloses by Schat with the camera power system disclosed by Brisimitzakis. One would have been motivated to do so in order to improve the awareness of the user to detected targets (See at least [0008] “In this manner, the cyclist has improved situational awareness to ride the bicycle using information relating to the detected target, which may be in front of the cyclist, behind the cyclist, or to the left or right side of the cyclist”).

Regarding claim 8, the combination of Cohen, Zaidi, Schat, and Brisimitzakis as shown above, discloses all the limitations of claims 1, 4, 6, 7. The combination of Cohen, Zaidi, and Schat does not explicitly disclose the instructions further include instructions to, upon failing to determine that the previously present object is being removed from within the second zone of coverage, overwrite the image data with newer image data from the camera. However, Brisimitzakis, in the same or in a similar field of endeavor, discloses the instructions further include instructions to, upon failing to determine that the previously present object is being removed from within the second zone of coverage, overwrite the image data with newer image data from the camera (See at least [0095] “To provide another example, processor 352 may execute instructions stored in camera control module 365 to interpret commands such as when to begin capturing image and/or video data, when to store image and/or video data in memory unit 364, when to stop the rolling buffer of image and/or video data stored in memory unit 364 and not overwrite the stored data, etc” [0111] “As an additional example, the history or “trend” of a target's tracked velocity and/or location may also be used as the basis for one or more trigger conditions. That is, processor 352 may analyze radar sensor signals over a period of time to track the location and/or velocity of one or more targets in the sensor field. As discussed above, embodiments enable a user to determine whether the previously identified target 204 passed bicycle 202 or turned onto another road (or is otherwise not present) or whether the previously identified target 204 is now traveling directly behind the user” Because the trigger condition is not met, as disclosed in the instant application claim 7, this claim is taught by Brisimitzakis). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the vehicle radar system disclosed by Cohen with the beam steering system disclosed by Zaidi with the power system discloses by Schat with the camera power system disclosed by Brisimitzakis. One would have been motivated to do so in order to improve the awareness of the user to detected targets (See at least [0008] “In this manner, the cyclist has improved situational awareness to ride the bicycle using information relating to the detected target, which may be in front of the cyclist, behind the cyclist, or to the left or right side of the cyclist”).

Regarding claim 9, the combination of Cohen, Zaidi, Schat and Brisimitzakis as shown above, discloses all the limitations of claims 1, 4, 6, 7. The combination of Cohen, Zaidi, and Schat does not explicitly disclose the instructions further include instructions to, upon determining that the previously present object is being removed from within the second zone of coverage based on the image data from the camera, transmit a message including the stored image data to a remote computing device. However, Brisimitzakis, in the same or in a similar field of endeavor, discloses the instructions further include instructions to, upon determining that the previously present object is being removed from within the second zone of coverage based on the image data from the camera, transmit a message including the stored image data to a remote computing device (See at least [0105] “The following conditions are explained with the assumption that the radar sensor signal are collected continuously or otherwise available at any time, and the video is selectively captured, stored, transmitted, and/or analyzed. However, embodiments also encompass the opposite of this scenario.”, [0117] “This video data may be stored in memory unit 364, for example, and/or transmitted to mobile electronic device 306, which in turn presents the video data, in various embodiments. Additional details of how video data may be displayed in this manner are further discussed below”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the vehicle radar system disclosed by Cohen with the beam steering system disclosed by Zaidi  with the power system discloses by Schat with the camera power system disclosed by Brisimitzakis. One would have been motivated to do so in order to improve the awareness of the user to detected targets (See at least [0008] “In this manner, the cyclist has improved situational awareness to ride the bicycle using information relating to the detected target, which may be in front of the cyclist, behind the cyclist, or to the left or right side of the cyclist”).

Regarding claim 10, the combination of Cohen, Zaidi, Schat, and Brisimitzakis as shown above, discloses all the limitations of claims 1 and 4. Cohen additionally teaches the instructions include instructions to, in response to receiving the data from the radar sensor indicating that the newly present object is in the second zone of coverage, transmit a message instructing at least one vehicle system to wake up (See at least Fig. 6 [0082] “At operation 606, the process 600 can include controlling an autonomous vehicle to follow the travel path. In some instances, the commands generated in the operation 606 can be relayed to a controller onboard an autonomous vehicle to control the autonomous vehicle to drive the travel path”). 

Regarding claim 12, the combination of Cohen, Zaidi, Schat, and Brisimitzakis as shown above, discloses all the limitations of claims 1 and 4. The combination of Cohen, Zaidi, and Schat does not explicitly disclose the instructions further include instructions to, in response to receiving data from the radar sensor indicating that the newly present object is in the first zone of coverage and outside the second zone of coverage, refrain from turning on the camera. However, Brisimitzakis, in the same or in a similar field of endeavor, the instructions further include instructions to, in response to receiving data from the radar sensor indicating that the newly present object is in the first zone of coverage and outside the second zone of coverage, refrain from turning on the camera (See at least See at least Fig. 5, [0106] “In various embodiments, processor 352 may execute instructions stored in target tracking module 371 to cause communication unit 352 to issue commands to camera 358 when certain trigger conditions are met, resulting in radar unit 308 activating or powering on camera 358, capturing video data, analyzing the video data, and/or transmitting the video data”, [0109] “Therefore, the velocity of one or more targets as indicated by the radar sensor signals may be tracked over time as a result of processor 352 executing instructions stored in sensor processing module 367, as discussed above. This tracked velocity information may also be used as the basis of one or more trigger conditions.” Brisimitzakis discloses turning on a camera as a result of a trigger condition. The trigger condition is met when both zones are occupied, conversely when the second zone is not met, the trigger condition is not met and the camera does not turn on). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the vehicle radar system disclosed by Cohen with the beam steering system disclosed by Zaidi with the power system discloses by Schat with the camera power system disclosed by Brisimitzakis. One would have been motivated to do so in order to improve the awareness of the user to detected targets (See at least [0008] “In this manner, the cyclist has improved situational awareness to ride the bicycle using information relating to the detected target, which may be in front of the cyclist, behind the cyclist, or to the left or right side of the cyclist”)

Regarding claim 15, the combination of Cohen, Zaidi, and Schat, as shown above, discloses all the limitations of claim 1. The combination of Cohen, Zaidi, Schat does not explicitly disclose t the instructions further include instructions to, in response to receiving data from the radar sensor indicating a lack of previously present objects in a region, prevent the radar sensor from running. However, Brisimitzakis, in the same or in a similar field of endeavor, discloses the instructions further include instructions to, in response to receiving data from the radar sensor indicating a lack of previously present objects in a region, prevent the radar sensor from running (See at least [0111] “the history or “trend” of a target's tracked velocity and/or location may also be used as the basis for one or more trigger conditions. … As discussed above, embodiments enable a user to determine whether the previously identified target 204 passed bicycle 202 or turned onto another road (or is otherwise not present) or whether the previously identified target 204 is now traveling directly behind the user. Using the history of tracked locations and/or velocities, processor 352 may determine when a target “should be” behind the bicycle, but its presence (i.e., its relative location)” As disclosed in citations of prior art for above claims, Brisimitzakis discloses a trigger condition for switching between radar and camera. Because the camera and radar may be operated in interchangeable order for the same functions, this limitation is taught by Brisimitzakis). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the vehicle radar system disclosed by Cohen with the beam steering system disclosed by Zaidi with the power system discloses by Schat with the camera power system disclosed by Brisimitzakis. One would have been motivated to do so in order to improve the awareness of the user to detected targets (See at least [0008] “In this manner, the cyclist has improved situational awareness to ride the bicycle using information relating to the detected target, which may be in front of the cyclist, behind the cyclist, or to the left or right side of the cyclist”)

Regarding claim 20, applicant recites limitations of the same or substantially the same scope as claim 4.  Accordingly, claim 20 is rejected in the same or substantially the same manner as claim 4, shown above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen, in view of Zaidi, in further view of Schat, in further view of Brisimitzakis, in further view of Weber (US 20200408876 A1), hereinafter Weber.

Regarding claim 5, the combination of Cohen, Zaidi, Schat and Brisimitzakis as shown above, discloses all the limitations of claims 1 and 4. The combination of Cohen, Zaidi, Schat, and Brisimitzakis does not explicitly disclose the camera has a higher power draw than the radar sensor. However, Weber, in the same or in a similar field of endeavor, discloses the camera has a higher power draw than the radar sensor (See at least [0045] “In general, the radar system 102 is designed to consume a low amount of power relative to other types of sensors such as the camera 212. As an example, the radar system 102 uses approximately 110 milliwatts (mW) of power to operate with a 5% duty cycle whereas an example camera 212 consumes between approximately 150 and 400 mW of power”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the vehicle radar system disclosed by Cohen with the beam steering system disclosed by Zaidi with the power system discloses by Schat with the camera power system disclosed by Brisimitzakis with the power usage system disclosed by Weber. One would have been motivated to do so in order to advantageously conserve power (See at least [0045] “Operating at lower duty cycles enables the radar system 102 to conserve power”).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen, in view of Zaidi, in further view of Schat, in further view of Brisimitzakis, in further view of Timms (US 11104270 B1), hereinafter Timms.

Regarding claim 11, the combination of Cohen, Zaidi, Schat, and Brisimitzakis as shown above, discloses all the limitations of claims 1 and 4. The combination of Cohen, Zaidi, Schat, and Brisimitzakis does not explicitly disclose the instructions further include instructions to, in response to receiving data from the radar sensor indicating that the newly present object is moving at a speed greater than a threshold speed, refrain from turning on the camera. However, Timms, in the same or in a similar field of endeavor, discloses the instructions further include instructions to, in response to receiving data from the radar sensor indicating that the newly present object is moving at a speed greater than a threshold speed, refrain from turning on the camera (See at least Col. 6 Lines 24-35 “The camera 57 may be set to record constantly, or, the camera 57 may be triggered to record based on predetermined events. For instance, the control unit 56 may be programmed to cause the camera 57 to record when the vehicle drops below a predetermined velocity, or the control unit 56 may be programmed to cause the camera 57 to record when the vehicle accelerates or decelerates suddenly.” Timms discloses activation of a camera only when a vehicle travels below a threshold velocity, equivalent to the above limitation). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the vehicle radar system disclosed by Cohen with the beam steering system disclosed by Zaidi with the power system discloses by Schat with the camera power system disclosed by Brisimitzakis with the camera power system disclosed by Timms. One would have been motivated to do so in order to advantageously manage the data stream for efficient data collection (See at least Col. 6 Lines 24-35 “The communication system 62 may also record or stream data from the camera 57 to memory 63 which may be cloud storage, for instance. The data from the camera 57, may be stored for later retrieval and/or streamed for live viewing, for instance, by a dispatcher.”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen, in view of Zaidi, in further view of Schat, in further view of Brisimitzakis, in further view of Mkhitaryan (DE 102015118874 A1), hereinafter Mkhitaryan.

Regarding claim 13, the combination of Cohen, Zaidi, Schat, and Brisimitzakis as shown above, discloses all the limitations of claims 1 and 4. The combination of Cohen, Zaidi, Schat, and Brisimitzakis does not explicitly disclose the instructions further include instructions to, in response to the number of objects indicated by the radar data being greater than a threshold number, demarcate the first zone of coverage coextensive with the second zone of coverage. However, Mkhitaryan, in the same or in a similar field of endeavor, discloses the instructions further include instructions to, in response to the number of objects indicated by the radar data being greater than a threshold number, demarcate the first zone of coverage coextensive with the second zone of coverage (See at least “In a further embodiment it can be provided that the first detection area and the second detection area have an overlap area and the calibration object is arranged in the overlap area. By placing the calibration object in the overlap area, the number of calibration objects needed for the system to calibrate the sensor system can be reduced… Preferably, it is provided that the system has a plurality of calibration objects and in each case at least one calibration object of the plurality of calibration objects is designed as a sensor-specific calibration object for the calibration of the respective sensor type”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the vehicle radar system disclosed by Cohen with the beam steering system disclosed by Zaidi with the power system discloses by Schat with the camera power system disclosed by Brisimitzakis with the zone system disclosed by Mkhitaryan. One would have been motivated to do so in order to provide a driver assistance system that may be operated more effectively and error-free (See at least “It is an object of the invention to provide a method, a driver assistance system and a system with which or in which a sensor system of a motor vehicle can be operated more effectively and error-free”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen, in view of Zaidi, in further view of Schat, in further view of Gahagan (US 20210026019 A1), hereinafter Gahagan.

Regarding claim 14, the combination of Cohen, Zaidi, and Schat as shown above, discloses all the limitations of claim 1. The combination of Cohen, Zaidi, and Schat does not explicitly disclose the instructions further include instructions to, after demarcating the zone of coverage, upon determining that the newly present object is a recognized person, instruct the radar sensor to maintain the scanning rate of the radar sensor at a default scanning rate. However, Gahagan, in the same or in a similar field of endeavor, discloses the instructions further include instructions to, after demarcating the zone of coverage, upon determining that the newly present object is a recognized person (See at least [0099] “Where the specific object is identified at 404 as “person”, the specific object is preferably further evaluated via “person” path 408 for facial recognition at 410 via a facial-recognition database to determine whether that person is recognized as a “friendly” at 412, preferably defined as an active-duty police officer, active-duty firefighter, other active-duty law enforcement or fire personnel, or others, as may be relevant” ), maintain the scanning rate of the radar sensor at a default scanning rate (See at least [0225] “As will be appreciated, since direction of travel vector DT and distance vectors D and D-1 of each object, together with the angle therebetween, are calculable at each refresh scan, and since a refresh scan occurs every 0.1 seconds (based on a refresh scan rate of 10 cycles/second), the current angle of approach for each object can be considered to be the object's instantaneous angle of approach” Gahagan discloses a scan rate for the system and does not disclose conditions or ability to deviate from the default rate). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the vehicle radar system disclosed by Cohen with the beam steering system disclosed by Zaidi with the power system discloses by Schat with the scanning system disclosed by Gahagan. One would have been motivated to do so in order to efficiently calculate environmental factors using known methods (See at least [0217] “Trigonometric formulae for calculating velocity in two-dimensional space are known in the art. As discussed above, the time difference between refresh frames is based on the refresh scan rate.”)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen, in view of Zaidi, in further view of Schat, in further view of Virtanen (WO 2019013948 A1), hereinafter Virtanen.

Regarding claim 18, the combination of Cohen, Zaidi, and Schat as shown above, discloses all the limitations of claims 1 The combination of Cohen, Zaidi, and Schat, does not explicitly disclose the instructions further include instructions to, before instructing the radar sensor to adjust the scanning rate of the radar sensor, put a wired vehicle network to which the radar sensor is connected in a low-power state. However, Virtanen, in the same or in a similar field of endeavor, discloses the instructions further include instructions to, before instruct the radar sensor to  adjust the scanning rate of the radar sensor, put a wired vehicle network to which the radar sensor is connected in a low-power state (See at least Fig. 1, 11, [0071] “In some embodiments, power modes may be applied in order to optimize power consumption by switching off or lowering the power of some sensors and associated computing processors.” [0073] “In some embodiments of minimal power mode, most sensors are switched off and associated computing processors switch to sleep mode. Sensing system sampling rates for the remaining sensors may be minimized. In some embodiments of minimal power mode, a system may adjust sensors”, [0128] “The processor 1018 may further be coupled to other peripherals 1038, which may include one or more software and/or hardware modules that provide additional features, functionality and/or wired or wireless connectivity.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the vehicle radar system disclosed by Cohen with the beam steering system disclosed by Zaidi with the power system discloses by Schat with the power system disclosed by Virtanen. One would have been motivated to do so in order to efficiently use power (See at least [0071] “In some embodiments, power modes may be applied in order to optimize power consumption by switching off or lowering the power of some sensors and associated computing processors.”).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if the claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments regarding 35 USC 101 rejections filed 11/03/2022 have been fully considered and are persuasive. All 35 USC 101 rejections are withdrawn.

Applicant’s arguments regarding prior art rejection of claims 1 and 19 filed 11/03/2022 have been fully considered and are persuasive and overcome the prior rejection. However, new grounds of rejection, necessitated by amendment, are presented above.

Applicant’s arguments regarding prior art rejection of claims 11, filed 11/03/2022 have been fully considered and are persuasive. A new grounds of rejection is presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                     

/KENNETH W GOOD/Examiner, Art Unit 3648                                                                                                                                                                                                        



/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648